Exhibit 10.1

INTERIM PRESIDENT AND CEO EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by SpartanNash Company, a
Michigan corporation (the “Company”), and Dennis Eidson (“Executive”). The
parties agree as follows:

1.Effective Date and Term. This Agreement will take effect as of August 9, 2019
(“Effective Date”), and will remain in effect during Executive’s employment with
the Company and thereafter as to those provisions that expressly state that they
will remain in effect after termination of Executive’s employment. The term of
Executive’s employment will continue until terminated pursuant to this
Agreement. If not earlier terminated, Executive’s employment will terminate on
the earlier of (a) August 8, 2020 and (b) the date that is 30 days following the
date that a new Chief Executive Officer of the Company commences employment with
the Company (“Termination Date”).

2.Employment. Executive will serve as Interim President and Chief Executive
Officer of the Company and its Affiliates, reporting to the Board of Directors
of the Company (the “Board”). Executive will perform the duties assigned from
time to time to Executive’s position. Executive’s employment will be full time
and Executive’s entire business time and efforts will be devoted to his duties
and responsibilities hereunder, except as otherwise provided by written Company
policy and except as necessary to for Executive to perform his duties as
Chairman of the Board. Executive agrees to comply with generally applicable
employment-related Company policies, including but not limited to any applicable
Company policy requiring Executive to own shares of common stock in the Company.
As used in this Agreement, the term “Affiliate” includes any organization
controlling, controlled by or under common control with the Company.

3.Compensation. Executive will be compensated during his employment as follows:

(a)Salary. Executive’s salary as of the Effective Date is $1,400,000 per year
(or a pro-rated weekly amount for any partial year), subject to normal payroll
deductions and payable in accordance with the Company’s normal payroll
practices.

(b)Sign-On Bonus.  As an inducement for Executive to join the Company in the
role of Interim President and Chief Executive Officer of the Company and its
Affiliates, the Company shall pay Executive a sign-on bonus in the amount of
$600,000 (the “Sign-On Bonus”). The Sign-On Bonus will be paid within 30 days
following the Effective Date.  The Sign-On bonus is not subject to off-set or
claw-back.  

(c)Incentive Compensation.

(i)Performance-Based Incentives. Executive is eligible to receive quarterly cash
incentive awards, up to an aggregate amount of $800,000. With respect to each
Incentive Quarter (defined below), Executive will have the opportunity to

1

 

--------------------------------------------------------------------------------

Exhibit 10.1

receive a cash incentive award of up to $200,000, based on achievement against
objective metrics to be agreed upon between Executive and the Board, each acting
reasonably and in good faith. For the first two Incentive Quarters, the metrics
will be based on attainment of a working capital reduction target for the
Company and its Affiliates and be measured as of December 28, 2019, with
payment, if any, to be made in 2020 on or before February 9, 2020. With respect
to the next two subsequent Incentive Quarters, payment will be made promptly
after achievement against the applicable objective metric has been determined
after the end of each subsequent Incentive Quarter, but in no event later than
30 days thereafter. In the event that prior to the end of an Incentive Quarter
Executive’s employment is terminated (A) by the Company without Cause (as
defined below), (B) by Executive for Good Reason (as defined below), (C) by the
Company on account of Executive’s Disability (as defined below), (D) on account
of Executive’s death (each of (A), (B), (C) and (D) shall be referred to herein
as a “Qualifying Termination”), or Executive’s employment terminates 30 days
after the date that a new Chief Executive Officer commences employment,
Executive will receive a pro-rata payment of the cash incentive award for such
Incentive Quarter, based on achievement against the applicable objective metrics
and the number of days Executive was employed during the applicable Incentive
Quarter as a proportion of the total number of days in the Incentive Quarter.
For purposes of this Agreement, “Incentive Quarter” means each of the following
periods:  (I) August 9, 2019 up to and including November 7, 2019; (II) November
8, 2019 up to and including February 6, 2020; (III) February 7, 2020 up to and
including May 7, 2020; and (IV) May 8, 2020 up to and including August 6, 2020.

(ii)Equity-Based Incentives.  Executive will receive an initial phantom stock
award for a number of hypothetical shares equivalent to 101,010.10 shares of the
Company’s common stock (“Initial Award”). For each Incentive Quarter (or portion
thereof) that Executive remains employed under this Agreement, Executive will
also receive follow-on phantom stock awards for a number of hypothetical shares
of Company common stock with a value of $430,000, based on the Company’s closing
stock price on the trading day preceding the date of grant, subject to
pro-ration if during any Incentive Quarter Executive incurs a Qualifying
Termination or his employment terminates 30 days after the date that a new Chief
Executive Officer commences employment (“Follow-On Awards,” together with the
Initial Award, the “Phantom Stock Awards”).  The Phantom Stock Awards shall be
subject in all respects to the terms and conditions set forth in the Phantom
Stock Award Agreement, in the form attached hereto as Exhibit A. For purposes of
the Phantom Stock Awards, “Retirement” means attainment of age 55 and continuous
employment until the Scheduled Vesting Date (as defined in the Phantom Stock
Award Agreement).

(d)Benefits. Executive will be eligible to participate in fringe benefit
programs covering the Company’s salaried employees as a group, and in any
programs applicable under Company policy to senior executive officers, which
currently include the SpartanNash Savings Plan, health benefits, time-off
benefits, executive physical, supplemental savings plan benefits, and financial
and tax services as described in

2

 

--------------------------------------------------------------------------------

Exhibit 10.1

Executive’s offer letter, dated August 15, 2019, effective as of August 9, 2019
(the “Offer Letter”). The terms of applicable insurance policies and benefit
plans in effect from time to time will govern with regard to specific issues of
coverage and benefit eligibility. All benefit programs are subject to change
from time to time in the Company’s discretion.

(e)Expenses.

(i)Business Expenses.  The Company will reimburse Executive for reasonable,
ordinary and necessary business expenses that are specifically authorized or
authorized by Company policy, subject to Executive’s prompt submission of proper
documentation for tax and accounting purposes. Such expenses shall be reimbursed
within 30 days after Executive requests reimbursement, but in no event later
than two and one-half months after the end of the year in which the expense is
incurred.

(ii)Travel Expenses.  Executive’s principal place of employment will be the
Company’s headquarters in Grand Rapids, MI; provided that Executive will not be
required to relocate. The Company will pay or reimburse Executive for all travel
expenses associated with Executive’s employment as Interim President and Chief
Executive Officer, including temporary housing and the use of an automobile in
Grand Rapids, MI; as well as travel between Executive’s home and Grand Rapids,
MI, and for other Company business, subject to Executive’s prompt submission of
proper documentation for tax and accounting purposes (collectively, the “Travel
Expenses”). The Company will ensure that Executive has no liability for any
out-of-pocket expenses, costs, payments or other expenditures attendant to any
Travel Expenses.

4.Termination of Employment.  

(a)Except as set forth in Section 3(c), Executive shall not be entitled to any
further compensation from the Company or any Affiliate after termination of his
employment for any reason, except (x) unpaid salary installments through the
date on which Executive’s employment terminates, and (y) any vested benefits
accrued before the termination of Executive’s employment under the terms of any
written Company policy or benefit program.

(i)Death. Executive’s employment will terminate automatically upon Executive’s
death.

(ii)Disability. If Executive is unable to perform, with or without any
reasonable accommodation required by applicable law, Executive’s duties under
this Agreement due to physical or mental disability for a continuous period of
180 days or longer and Executive is eligible for benefits under the Company’s
long-term disability insurance policy (“Disability”), the Company may terminate
Executive’s employment on account of Disability.

3

 

--------------------------------------------------------------------------------

Exhibit 10.1

(iii)Termination by Company for Cause. The Company may terminate Executive’s
employment for “Cause,” defined as Executive’s: (A) breach of any provision of
Sections 5, 6, and 7 of this Agreement; (B) willful continued failure to perform
or willful poor performance of duties (other than due to Disability) after
warning and reasonable opportunity to meet reasonable required performance
standards; (C) gross negligence causing or placing the Company at risk of
significant damage or harm; (D) misappropriation of or intentional damage to
Company property; (E) conviction of a felony (other than negligent vehicular
homicide); or (F) intentional act or omission for which Executive is responsible
that Executive knows or should know is significantly detrimental to the
interests of the Company.

 

(iv)Termination by Executive for Good Reason. Executive may terminate his
employment for “Good Reason” if and only if, without Executive’s consent, the
Company materially breaches the Company’s obligations to Executive under this
Agreement, materially reduces Executive’s salary, or materially reduces
Executive’s duties. Executive may not resign for Good Reason unless (A)
Executive notifies the Company’s Secretary in writing, within 30 days after the
act or omission in question, asserting that the act or omission in question
constitutes Good Reason and explaining why; (B) the Company fails, within 30
days after the notification, to take all reasonable steps to cure the breach;
and (C) Executive resigns by written notice within 30 days after expiration of
the Company’s 30-day period. Executive’s failure to object to a material breach
as provided above will not waive Executive’s right to resign with Good Reason
after following the above procedure with regard to any subsequent material
breach.

(v)Discretionary Termination by Company. The Company may terminate Executive’s
employment at will other than for Cause with at least 30 days’ advance written
notice or on account of Executive’s death or Disability.  If the Company gives
such 30 days’ notice of termination, the Company may (but need not) relieve
Executive of some or all of Executive’s responsibilities for part or all of such
notice period, provided that Executive’s pay and benefits are continued for the
30-day notice period.

(vi)Discretionary Termination by Executive. Executive may terminate his
employment at will, with at least 30 days’ advance written notice. If Executive
gives such notice of termination, the Company may (but need not) relieve
Executive of some or all of Executive’s responsibilities for part or all of such
notice period, provided that Executive’s pay and benefits are continued for the
30-day notice period.

5.Loyalty and Confidentiality; Certain Property and Information.

(a)Loyalty and Confidentiality. Executive will be loyal to the Company during
his employment and will forever hold in strictest confidence, and not use

4

 

--------------------------------------------------------------------------------

Exhibit 10.1

or disclose, any non-public information regarding techniques, processes,
developmental or experimental work, trade secrets, customer or prospect names or
information, or proprietary or confidential information relating to the current
or planned products, services, sales, pricing, costs, employees or business of
the Company or any Affiliate   (“Confidential Information”), except as
disclosure or use may be required in connection with Executive’s work for the
Company or any Affiliate or as may be compelled pursuant to applicable law,
court order or subpoena. Executive’s commitment not to use or disclose
Confidential Information does not apply to information that becomes publicly
available without any breach of this Agreement by Executive.

(b)Certain Property and Information. Upon termination of Executive’s employment,
except as required in connection with Executive’s continued service as a member
of the Board, Executive will deliver to the Company any and all property owned
or leased by the Company or any Affiliate and any and all materials and
information (in whatever form) relating to the business of the Company or any
Affiliate, including without limitation all customer lists and information,
financial information, business notes, business plans, documents, keys, credit
cards and other Company-provided equipment. All Company property will be
returned promptly and in good condition except for normal wear.

(c)Permitted Conduct.  Nothing in this Agreement shall prohibit or restrict
Executive from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, the Equal Employment Opportunity
Commission, the Department of Justice, the Securities and Exchange Commission,
or any other federal, state or local regulatory authority. To the extent
permitted by law, upon receipt of any subpoena, court order, or other legal
process compelling the disclosure of any confidential information and trade
secrets of the Company, Executive agrees to give prompt written notice to the
Company so as to permit the Company to protect its interests in confidentiality
to the fullest extent possible. Please take notice that federal law provides
criminal and civil immunity to federal and state claims for trade secret
misappropriation to individuals who disclose a trade secret to their attorney, a
court, or a government official in certain, confidential circumstances that are
set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, enforcing rights under this
Agreement, or in connection with a lawsuit for retaliation for reporting a
suspected violation of the law.

(d)Continuing Obligations.  Executive’s commitments in this Section 5 will
continue in effect after termination of Executive’s employment. The parties
agree that any breach of Executive’s covenants in this Section 5 would cause the
Company irreparable harm, and that injunctive relief would be appropriate.

6.Ideas, Concepts, Inventions and Other Intellectual Property.

(a)Company Ownership.  All business ideas and concepts and all inventions,
improvements, developments and other intellectual property made or

5

 

--------------------------------------------------------------------------------

Exhibit 10.1

conceived by Executive, either solely or in collaboration with others, during
Executive’s employment whether or not during working hours, and relating to the
business or any aspect of the business of the Company or any Affiliate conducted
by the Company or any Affiliate during the term of Executive’s employment or to
any business or product the Company or any Affiliate is actively planning to
enter or develop shall become and remain the exclusive property of the Company,
and the Company’s successors and assigns. Executive shall disclose promptly in
writing to the Company all such inventions, improvements, developments and other
intellectual property, and will cooperate in confirming, protecting, and
obtaining legal protection of the Company’s ownership rights.

(b)Executive Representations.  Executive represents and warrants that there are
no ideas, concepts, inventions, improvements, developments or other intellectual
property that Executive invented or conceived before becoming employed by the
Company to which Executive, or any assignee of Executive, now claims title, and
that would be covered by this Section 6 if made or conceived by Executive during
Executive’s employment.

(c)Continuing Obligations. Executive’s commitments in this Section 6 will
continue in effect after termination of Executive’s employment as to ideas,
concepts, inventions, improvements and developments and other intellectual
property relating to the business or any aspect of the business conducted by the
Company or its Affiliates during the term of Executive’s employment made or
conceived in whole or in part before the date Executive’s employment terminates.
The parties agree that any breach of Executive’s covenants in this Section 6
would cause the Company irreparable harm, and that injunctive relief would be
appropriate.

7.Covenant Not to Compete.

(a)The Company and its Affiliates face intense competition in all of their lines
of business. Executive’s employment with the Company and its Affiliates has
required, and will continue to require, that Executive work with the Company and
its Affiliate’s Confidential Information, which is vitally important to the
success of the Company and its Affiliates. Executive has also participated in
and developed, and will continue to participate in and develop, relationships
with customers of the Company and its Affiliates in the course of his service to
the Company and its Affiliates.

It is important that the Company and its Affiliates take steps to protect their
Confidential Information and business relationships, even after Executive’s
employment with the Company and its Affiliates concludes for any reason.
Executive’s disclosure of Confidential Information or interference with the
relationships of the Company and its Affiliates could do serious damage to the
business, finances, or reputation of the Company and its Affiliates. For these
reasons, the Company requires that Executive agree to the restrictions set forth
in this Section 7 as consideration for, and as a condition of the compensation
and benefits set forth herein.

6

 

--------------------------------------------------------------------------------

Exhibit 10.1

(b)Definitions.  As used in this Section 7:

(i)“Business” means the Military Segment (defined below), the Food Distribution
Segment (defined below) and the Retail Segment (defined below):

A.The “Military Segment” means:  the manufacturing, procurement, sale or
distribution of Products (defined below) within the military resale system,
including United States military commissaries and exchanges, the Defense
Commissary Agency, AAFES, NEXCOM, CGX, MCX, and any third-party distributors,
brokers, partners or manufacturers with which the Company or any Affiliate
conducted business or was preparing to conduct business in the Military Segment
at any time during the 24-month period preceding the termination of Executive’s
employment for any reason;

B.The “Food Distribution Segment” means:  the manufacture, sale, or distribution
of Products (defined below), or provision of any value-added services, to any
independent grocery store, grocery stores owned by the Company or any Affiliate,
“meal kit” provider, reseller, national account, or any other retailer of
Products (whether brick-and-mortar or e-commerce) with whom the Company or any
Affiliate conducted business or was preparing to conduct business at any time
during the 24-month period preceding the termination of Executive’s employment
for any reason; and

C.The “Retail Segment” means:  the operation of any retail grocery store or
other business that obtains, or plans to obtain, 20% or more of its gross
revenue from retail sales of Products (as defined below).

(ii)“Covered Customer” means any Person to whom the Company or any Affiliate
provided goods or services at any time during the 24-month period preceding the
termination of Executive’s employment for any reason, with which or with whom
Executive first had contact directly or indirectly as part of his job
responsibilities (including oversight responsibility) with the Company or any
Affiliate or about which or whom Executive learned Confidential Information.

(iii)“Person” means any natural person, corporation, general partnership,
limited partnership, limited liability company or partnership, joint venture,
proprietorship, other business organization, business trust, union, association
or governmental or regulatory entities, department, agency or authority.

(iv)“Products” means grocery and related products including, nationally branded
and private label grocery products and perishable food products (including dry
groceries, produce, dairy products, meat, delicatessen items, bakery goods,
frozen food, seafood, floral products, beverages, tobacco products, fresh
protein-based foods, prepared meals, and value-added products such as fresh-cut
fruits and vegetables and prepared salads), general merchandise, health and
beauty care products, pharmacy products (prescription and non-prescription
drugs), fuel and other items offered by the Company or any Affiliate.

7

 

--------------------------------------------------------------------------------

Exhibit 10.1

(v)“Restricted Area” means (i) with respect to the Military Segment, the United
States, Europe, Cuba, Puerto Rico, Bahrain, Egypt and any other country in the
world where the Company or any Affiliate engages in the Military Segment or was
preparing to engage in the Military Segment, in each case, at any time during
the 24-month period preceding the termination of Executive’s employment for any
reason; (ii) with respect to the Food Distribution Segment, any U.S. state or
territory and any other country in the world where the Company or any Affiliate
engage in the Food Distribution Segment or was preparing to engage in the Food
Distribution Segment, in each case, at any time during the 24-month period
preceding the termination of Executive’s employment for any reason; or (iii)
with respect to the Retail Segment, in  Iowa, Michigan, Minnesota, Nebraska,
North Dakota, Ohio, South Dakota, and Wisconsin, as well as any other state in
the United States where the Company or any Affiliate engage in the Retail
Segment or was preparing to engage in the Retail Segment, in each case, at any
time during the 24-month period preceding the termination of Executive’s
employment for any reason.

(c)Executive’s Commitments. By entering into this Agreement and accepting
employment with the Company, Executive agrees that, while Executive is employed
and for 12 months following the termination of Executive’s employment for any
reason, Executive will not, directly or indirectly:

(i)be employed or engaged by, own any interest in, manage, control, participate
in, serve on the board of directors of, consult with, provide advice to,
contribute to, lend money to or otherwise finance, hold a security interest in,
render services for, or provide assistance to, any Person (as defined above)
that engages or is preparing to engage, anywhere within the Restricted Area (as
defined above) in any Business (as defined above) with respect to which
Executive had responsibility at any time within the 24-month period preceding
the termination of Executive’s employment for any reason, or with respect to
which Executive possesses any Confidential Information; provided, however, that
Executive may make passive investments of not more than one percent (1%) of the
capital stock or other ownership or equity interest, or voting power, in a
public company, registered under the Securities Exchange Act of 1934, as
amended;

(ii)(A) solicit or conduct business with any Covered Customer (as defined below)
or any current, former or prospective supplier; (B) otherwise induce any
current, former or prospective customer, supplier, contractor, or other third
party to stop doing business with the Company or an Affiliate, adversely change
the terms or amount of its business with the Company or an Affiliate, or refuse
to do business with the Company or an Affiliate; or (C) otherwise interfere with
any business relationships of the Company or an Affiliate; or

(iii)hire, engage, or solicit for employment or engagement any individual who
was employed or engaged by the Company or an Affiliate at any time within the
24-month period preceding the termination of Executive’s employment for any

8

 

--------------------------------------------------------------------------------

Exhibit 10.1

reason, or encourage or persuade any such individual to end his or her
relationship with the Company or an Affiliate.

(d)Continuing Obligations.  Executive’s commitments in this Section 7 will
continue in effect after termination of Executive’s employment for the periods
specified. Executive agrees that the restrictions above in this Section 7 are
necessary to ensure the protection and continuity of the business and goodwill
of the Company and its Affiliates, and that the restrictions are reasonable as
to geography, duration and scope. The parties agree that any breach of
Executive’s covenants in this Section 7 would cause the Company irreparable
harm, and that injunctive relief would be appropriate.

8.Legal Expenses.  The Company agrees that it will promptly pay or reimburse
Executive for his documented, reasonable legal expenses incurred in connection
with the review and negotiation of documentation related to Executive’s
employment with the Company.

9.Amendment and Waiver. No provisions of this Agreement may be amended,
modified, waived or discharged unless the waiver, modification, or discharge is
authorized by the Board, or a committee of the Board, and is agreed to in a
writing signed by Executive and a representative of the Board (other than
Executive). No waiver by either party at any time of any breach or
non-performance of this Agreement by the other party shall be deemed a waiver of
any prior or subsequent breach or non-performance.

10.Severability. If any one or more of the provisions contained in this
Agreement shall be held to be excessively broad as to duration, activity or
subject, then any such provision will be construed by limiting and reducing it
so as to be enforceable to the maximum extent allowed by applicable law and then
so enforced. If any one or more of the provisions of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired. A determination in any jurisdiction that this Agreement, in whole or
in part, is invalid, illegal or unenforceable will not in any way affect or
impair the validity, legality or enforceability of this Agreement in any other
jurisdiction.

11.Entire Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to Executive’s employment with the Company or
any of the subjects covered by this Agreement have been made by either party
that are not set forth expressly in this Agreement between Executive and the
Company, and this Agreement supersedes any pre-existing employment agreements,
including the Offer Letter.

12.Non-Contravention. Executive represents and warrants that:

(a)No Restrictive Agreement. Executive is not a party to or bound by any
agreement that purports to prevent or restrict Executive from: (i) engaging in
the employment that Executive has been offered by the Company; (ii) inducing any
person to

9

 

--------------------------------------------------------------------------------

Exhibit 10.1

become an employee of the Company; (iii) using any information and expertise
that Executive possesses (other than information constituting a trade secret of
another person under applicable law) for the benefit of the Company; or (iv)
performing any obligation under this Agreement.

(b)No Abuse of Confidential Information or Trade Secrets. Executive will not
improperly use in the course of Executive’s employment with the Company, or
improperly disclose to the Company or its personnel, any information belonging
to any other person that is subject to any confidentiality agreement with or
constitutes a trade secret of another person.

13.Dispute Resolution.

(a)Arbitration. The Company and Executive agree that except as provided in
Section 13(b) the sole and exclusive method for resolving any dispute between
them arising out of or relating to this Agreement shall be arbitration under the
procedures set forth in this Section 13(a), except that nothing in this Section
13(a) prohibits a party from seeking preliminary or permanent judicial
injunctive relief, or from seeking judicial enforcement of the arbitration
award. The arbitrator shall be selected pursuant to the Rules for Employment
Arbitration of the American Arbitration Association (“Rules”). The arbitrator
shall hold a hearing at which both parties may appear, with or without counsel,
and present evidence and argument. Pre-hearing discovery shall be allowed to the
extent provided for under the Rules, and the arbitrator shall have subpoena
power. The procedural rules for an arbitration hearing under this Section 13 (a)
shall be the rules of the American Arbitration Association for Employment
Arbitration hearings and any rules as the arbitrator may determine. The hearing
shall be completed within 90 days after the arbitrator has been selected and the
arbitrator shall issue a written decision within 60 days after the close of the
hearing. The hearing shall be held in Grand Rapids, Michigan. The award of the
arbitrator shall be final and binding and may be enforced by and certified as a
judgment of the Circuit Court for Kent County, Michigan or any other court of
competent jurisdiction. One-half of the fees and expenses of the arbitrator
shall be paid by the Company and one-half by Executive. The attorney fees and
expenses incurred by the parties shall be paid by each party. Notwithstanding
the foregoing, however, the Company will reimburse Executive for Executive’s
portion of the arbitrator’s fees and expenses, and Executive’s reasonable
attorney fees and expenses incurred in connection with the arbitration
proceeding, if Executive substantially prevails in the arbitration proceeding
or, if Executive prevails in part, then the Company will reimburse a
proportionate part of such fees and expenses, with such proportion to represent
the approximate portion of such fees and expenses relating to the issues on
which Executive prevailed. The decision as to whether Executive has
substantially prevailed, or prevailed in part, and on the amount to be
reimbursed to Executive under the standards in this Section 13(a), will be made
by the arbitrator. Reimbursement of attorney fees and expenses called for by
this Section 13(a) must be made within 60 days after receipt by the Company of
the arbitrator’s award, but in

10

 

--------------------------------------------------------------------------------

Exhibit 10.1

no event after the last day of the year following that in which the expense
being reimbursed was incurred.

(b)Section 13(a) shall be inapplicable to a dispute arising out of or relating
to Sections 5, 6 or 7 of this Agreement and the following in this Section 13(b)
shall apply to any dispute arising out of Sections 5, 6 or 7 of this Agreement.
Executive agrees that the Company would suffer irreparable harm if Executive
were to breach, or threaten to breach, his agreements in Sections 5, 6 or 7
above and that the Company would by reason of such breach, or threatened breach,
be entitled to seek injunctive relief in an appropriate court.  Executive also
agrees that the Company may claim and recover money damages in addition to
injunctive relief. Furthermore, in the event Executive were to breach, or
threaten to breach, any of his agreements in Sections 5, 6 or 7 above, any
unvested or unpaid portion of any amounts set forth in Section 3(b) above will
be forfeited.

14.Assignability. This Agreement contemplates personal services by Executive,
and Executive may not transfer or assign Executive’s rights or obligations under
this Agreement, except that Executive may designate beneficiaries for incentive
compensation in the event of Executive’s death, and may designate beneficiaries
for benefits as allowed by the Company’s benefit programs. This Agreement may be
assigned by the Company to any subsidiary or parent corporation of the Company
or a division of that corporation, but no such assignment shall relieve the
Company of its obligations hereunder. The Company is not required to assign this
Agreement but if the Agreement is assigned as provided above, Executive will be
given notice and this Agreement will continue in effect.

15.Notices. Notices to a party under this Agreement must be in writing and be
personally delivered or sent by certified mail (return receipt requested),
postage prepaid, and will be deemed given upon post office delivery or attempted
delivery to the recipient’s last known address. Notices to the Company must be
sent to the attention of the Company’s Secretary.

16.Governing Law. The validity, interpretation, and construction of this
Agreement are to be governed by Michigan laws, without regard to choice of law
rules. The parties agree that any judicial action involving a dispute arising
under this Agreement will be filed, heard and decided exclusively in either Kent
County Circuit Court or the U.S. District Court for the Western District of
Michigan. The parties agree that they will subject themselves exclusively to the
personal jurisdiction and venue of either court, regardless of where Executive
or the Company may be located at the time any action may be commenced. The
parties agree that Kent County is a mutually convenient forum and that each of
the parties conducts business in Kent County.

17.Withholding.  All payments and taxable benefits under this Agreement shall be
made subject to applicable tax withholding, and the Company shall withhold from
any payments under this Agreement all federal, state and local taxes as the
Company is required to withhold pursuant to any law or governmental rule or
regulation. Executive

11

 

--------------------------------------------------------------------------------

Exhibit 10.1

shall bear all expense of, and be solely responsible for all of his federal,
state and local taxes due with respect to any payment received under this
Agreement.

18.Company Policies.  This Agreement and the incentive compensation payable
hereunder shall be subject to any applicable clawback or recoupment policies,
and other policies that may be implemented by the Board from time to time with
respect to officers of the Company.  

19.Counterparts. This Agreement may be executed in any number of counterparts
(including facsimile or as a “pdf” or similar attachment to an email), each of
which shall be an original, but all of which together shall constitute one
instrument.

20.Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and its corresponding
regulations, or an exemption thereto, and payments may only be made under this
Agreement upon an event and in a manner permitted by Section 409A of the Code,
to the extent applicable. This Agreement is intended to be exempt from Section
409A of the Code as a short-term deferral as that term is understood under
Treasury Regulations Section 1.409A-1(b)(4) and shall be interpreted and
operated consistently with that intention. Notwithstanding anything in this
Agreement to the contrary, if required by Section 409A of the Code, if Executive
is considered a “specified employee” for purposes of Section 409A of the Code
and if payment of any amounts under this Agreement is required to be delayed for
a period of six months after separation from service pursuant to Section 409A of
the Code, payment of such amounts shall be delayed as required by Section 409A
of the Code, and the accumulated amounts shall be paid in a lump-sum payment
within 10 days after the end of the six-month period. If Executive dies during
the postponement period prior to the payment of benefits, the amounts withheld
on account of Section 409A of the Code shall be paid to the personal
representative of Executive’s estate within 60 days after the date of
Executive’s death. For purposes of Section 409A of the Code, each payment
hereunder shall be treated as a separate payment, and the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may Executive, directly or indirectly,
designate the fiscal year of a payment.

 

[Remainder of page intentionally left blank – signature page follows]




12

 

--------------------------------------------------------------------------------

Exhibit 10.1

The parties have signed this Employment Agreement as of the Effective Date in
Section 1.

SPARTANNASH COMPANY

 

 

 

By:

/s/ Yvonne Jackson

By:

/s/ Dennis Eidson

 

Yvonne Jackson

 

Dennis Eidson

Its:

Chair, Compensation Committee

 

“Executive”

“Company”

 




13

 

--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit A

 

 

Phantom Stock Award Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 